PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
CHA et al.
Application No. 17/025,217
Filed: 18 Sep 2020
For: METHOD FOR TRANSMITTING AND RECEIVING POSITIONING REFERENCE SIGNAL AND APPARATUS THEREFOR
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition filed under 37 CFR 1.181 to withdraw the holding of abandonment filed on October 27, 2021.
	
The Notice of Abandonment mailed October 6, 2021 indicates that the application is abandoned for failure to timely submit a proper reply to the final Office action mailed March 4, 2021.

Petitioner asserts that a proper reply, including three-month extension of time and request for continued examination, was timely electronically filed on September 7, 2021. A review of the record reflects that the purported reply was received September 7, 2021, as argued. In view of the holiday/weekend rule, the reply to the final Office action is deemed timely filed. In view thereof, the holding of abandonment is withdrawn and the Notice of Abandonment is vacated.

Accordingly, the petition to withdraw the holding of abandonment is hereby GRANTED.

Therefore, this application file is being forwarded to GAU 2463 for further processing.

Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions